DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 01/24/2022.
The amendments filed on 01/24/2022 have been entered. Applicant has cancelled claims 1-4 and added new claims 8-9. Accordingly claims 5-9 are pending. Claim 5 is presently amended.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 01/24/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the small diameter section (12) of the probe sleeve (1) is wrapped around the mounting section (22) of claim 5 and the analogous limitation “D. wrapping the small diameter (12) of the probe sleeve (1) around the mounting section (22) of the pipe socket (2)” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zepf (De 102008059633, June 6, 2010, see attached machine translation).
Regarding claim 5, Zepf discloses a pipe socket assembly ([0001], [0015]), comprising: a probe sleeve (1) (see sterile sleeve 6 and sliding sleeve 9 in Fig. 1, reproduced below, and corresponding description) having a large diameter section (11) (sliding sleeve 9 in Fig. 1 and corresponding description) and a small diameter section (12) (sterile sleeve 6 in Fig. 1 and corresponding description) wherein the free end of the large diameter section (11) is an open end (111) (see opening of sliding sleeve 9 in Figs 4-5 and corresponding descriptions), and the free end of the small diameter section (12) is a closed end (121) (“A tubular, elongated sterile sleeve 6 is pushed onto the shaft 4, which extends over the entire length of the shaft 4 and is also closed at its distal end by a window 7” [0027]); and 

    PNG
    media_image1.png
    523
    659
    media_image1.png
    Greyscale

a pipe socket (2) (pipe socket 3 and associated housing 2 in Fig. 1 and corresponding description) having an upper portion and a lower portion, the upper portion is a pipe socket body (21) (see pipe socket 3 body in annotated Fig. 3 reproduced below, and corresponding description) and the lower portion is a mounting section (22), wherein the large diameter section (11) of the probe sleeve (1) is sleeved on the mounting section (22) (“A sliding sleeve 9 is mounted on the pipe socket 3 surrounding it so that it can be displaced in the longitudinal direction of the shaft 4 . This is supported on the one hand on an inwardly projecting annular shoulder 12 of the sliding sleeve 9 and on the other hand on a step 13 which is formed by a ring 14 surrounding the pipe socket 3 .This ring 14 is firmly connected to the pipe socket and thus forms part of the housing 2 just like the pipe socket 3 .” [0029]), wherein an upper end of the mounting section (22) is provided with an annular protuberance (23) (collar 15 in Fig. 3 and corresponding description), and the small diameter section (12) of the probe sleeve (1) is wrapped around the mounting section (22) (“In the pushed-on state, the sterile sleeve 6 enters with its proximal end an annular space 8 between the pipe socket 3 on the one hand and the shaft 4 on the other hand.” [0028]; also see Fig. 2 and corresponding description).

    PNG
    media_image2.png
    524
    628
    media_image2.png
    Greyscale


Regarding claim 9, Zepf further discloses wherein the pipe socket is characterized in that, an upper portion of the mounting section (22) is a cylindrical section (221) (collar 15 in Fig. 3 and corresponding description), and a lower portion of the mounting section (22) is a tapered section (222) (pipe socket 3 is tapered in relation to collar 15 as shown in Fig. 3 and corresponding description). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zepf as applied to claim 5 above and further in view of Kulikov et al. (US 7,874, 317 B1, January 25, 2011, hereinafter “Kulikov”).
	Regarding claim 6, Zepf discloses the limitations of claim 5 as stated above. Zepf further discloses the pipe socket assembly further comprises a ring (3) (ring 14 in Figs. 1-6 and corresponding description), wherein the ring (3) can be sleeved on the bottom of the pipe socket body (21) and stuck above the annular protuberance (23), for fixing the probe sleeve (1) to the pipe socket (2) (“9 A sliding sleeve 9 is mounted on the pipe socket 3 surrounding it so that it can be displaced in the longitudinal direction of the shaft 4 . This is supported on the one hand on an inwardly projecting annular shoulder 12 of the sliding sleeve 9 and on the other hand on a step 13 which is formed by a ring 14 surrounding the pipe socket 3 . This ring 14 is firmly connected to the pipe socket and thus forms part of the housing 2 just like
the pipe socket 3 . The helical spring 11 removes the sliding sleeve 9 from the ring 14 in the proximal direction until the sliding sleeve 9 strikes a collar 15 protruding radially from the pipe socket 3, which thus limits the displacement of the sliding sleeve 9 on the pipe socket 3 in the proximal direction.” [0029]; also see Fig. 3 and corresponding description).
	Zepf fails to disclose the ring being a rubber ring.
	However, Kulikov teaches, in an analogous field of endeavor (e.g. pipe sockets), the ring being a rubber ring (“The compression seal 230 is assembled to a pipe socket 218 of the connection muff(s) 210 ensuring a sufficient seal between the connection muff(s) 210 and the internal subcomponents of the connection muff central section 220. Optionally, at least one rubber ring 236 can be incorporated between the pipe socket 218 and the compression seal 230 to increase the reliability of the seal.” col. 7, ll. 25-35).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zepf with the ring being a rubber ring as taught by Kulikov in order to provide a better seal when fixing the probe sleeve to the pipe socket (as suggested by Zepf col. 7, ll. 25-35).
	Regarding claim 7, Zepf discloses a method for wrapping a probe sleeve around a pipe socket ([0001], [0015]), characterized by, comprising steps of: 
A. inserting the mounting section (22) of the pipe socket (2) (“A sliding sleeve 9 is mounted on the pipe socket 3 surrounding it so that it can be displaced in the longitudinal direction of the shaft 4 . This is supported on the one hand on an inwardly projecting annular shoulder 12 of the sliding sleeve 9 and on the other hand on a step 13 which is formed by a ring 14 surrounding the pipe socket 3 .This ring 14 is firmly connected to the pipe socket and thus forms part of the housing 2 just like the pipe socket 3 .” [0029]) into the large diameter section (11) (sliding sleeve 9 in Fig. 1 and corresponding description) of the probe sleeve (1) (see sterile sleeve 6 and sliding sleeve 9 in Fig. 1, reproduced below, and corresponding description); 
B. fixing the open end (111) of the large diameter section (11) of the probe sleeve (1) (see opening of sliding sleeve 9 in Figs 4-5 and corresponding descriptions) to the bottom of the pipe socket body (21) at a position above the annular protuberance (23) with the ring (3) (“9 A sliding sleeve 9 is mounted on the pipe socket 3 surrounding it so that it can be displaced in the longitudinal direction of the shaft 4 . This is supported on the one hand on an inwardly projecting annular shoulder 12 of the sliding sleeve 9 and on the other hand on a step 13 which is formed by a ring 14 surrounding the pipe socket 3 . This ring 14 is firmly connected to the pipe socket and thus forms part of the housing 2 just like the pipe socket 3.
The helical spring 11 removes the sliding sleeve 9 from the ring 14 in the proximal direction
until the sliding sleeve 9 strikes a collar 15 protruding radially from the pipe socket 3, which thus limits the displacement of the sliding sleeve 9 on the pipe socket 3 in the proximal direction.” [0029]); 
C. pushing the probe sleeve (1) up until the large diameter section (11) of the probe sleeve (1) is completely sleeved on the mounting section (22) of the pipe socket (2) (“The helical spring 11 removes the sliding sleeve 9 from the ring 14 in the proximal direction until the sliding sleeve 9 strikes a collar 15 protruding radially from the pipe socket 3, which thus limits the displacement of the sliding sleeve 9 on the pipe socket 3 in the proximal direction.” [0029]); and 
D. wrapping the small diameter section (12) of the probe sleeve (1) around the mounting section (22) of the pipe socket (2) (“In the pushed-on state, the sterile sleeve 6 enters with its proximal end an annular space 8 between the pipe socket 3 on the one hand and the shaft 4 on the other hand.” [0028]; also see Fig. 2 and corresponding description).

    PNG
    media_image3.png
    324
    408
    media_image3.png
    Greyscale

Zepf fails to disclose the ring being a rubber ring.
	However, Kulikov teaches, in an analogous field of endeavor (e.g. pipe sockets), the ring being a rubber ring (“The compression seal 230 is assembled to a pipe socket 218 of the connection muff(s) 210 ensuring a sufficient seal between the connection muff(s) 210 and the internal subcomponents of the connection muff central section 220. Optionally, at least one rubber ring 236 can be incorporated between the pipe socket 218 and the compression seal 230 to increase the reliability of the seal.” col. 7, ll. 25-35).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zepf with the ring being a rubber ring as taught by Kulikov in order to provide a better seal when fixing the probe sleeve to the pipe socket (as suggested by Zepf col. 7, ll. 25-35).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zepf as applied to claim 5 above and further in view of Neto (US 2011/0125026, May 26, 2011).
	Regarding claim 8, Zepf discloses the limitations of claim 5 as stated above but fails to disclose characterized in that, the probe sleeve (1) further comprises a tapered transition section (13) connected between the large diameter section (11) and the small diameter section (12).
	However, Neto teaches, in the same field of endeavor, the probe sleeve (1) further comprises a tapered transition section (13) connected between the large diameter section (11) and the small diameter section (12) (see tapered transition section of sheath 56 at location labeled with reference numeral (12) in Fig. 1, reproduced below, and corresponding description).

    PNG
    media_image4.png
    595
    346
    media_image4.png
    Greyscale

	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zepf with characterized in that, the probe sleeve (1) further comprises a tapered transition section (13) connected between the large diameter section (11) and the small diameter section (12) as taught by Neto in order to provide a sleeve with a shape specified according to its use ([0075] of Neto).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3793  
/Bill Thomson/
Supervisory Patent Examiner, Art Unit 3793